      Case 1:20-cv-01805-DAD-JLT Document 6 Filed 12/23/20 Page 1 of 1


 1

 2

 3

 4

 5                                     UNITED STATES DISTRICT COURT

 6                                 EASTERN DISTRICT OF CALIFORNIA

 7

 8   JERIANNE KANE, et al.,                           No. 1:20-cv-01805-DAD-SKO
 9                       Plaintiffs,                  ORDER REASSIGNING CASE
10            v.                                      Old Case Number: :1:20-cv-01805-DAD-SKO
11   IXIA HOLDINGS, LLC, et al.,                      New Case Number: 1:20-cv-01805-DAD-JLT
12                       Defendants.
13

14            Due to the location of the acts and omissions complained of by the plaintiffs and the

15   location of the defendants, as well as the case having been removed from the Superior Court of

16   the State of California, County of Inyo, the Court has determined that this case should be

17   reassigned to the docket of a different Magistrate Judge.

18            The new case number shall be 1:20-cv-01805-DAD-JLT. All future pleadings shall be so

19   numbered. Failure to use the correct case number may result in a delay in documents being

20   received by the correct judicial officer.

21            The Clerk of Court is DIRECTED to issue new case documents. The Initial Scheduling

22   Conference currently set for March 11, 2021, before Magistrate Judge Sheila K. Oberto is

23   VACATED and will be RESET before Magistrate Judge Jennifer L. Thurston.

24
     IT IS SO ORDERED.
25

26   Dated:        December 23, 2020                             /s/   Sheila K. Oberto          .
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                      1
